Case 2:19-cv-03648-JMA-AKT Document6 Filed 07/23/19 Page 1 of 2 PagelD #: 21

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Eastenn District District of New York

Index Number: 2:19-CV-03648 (JMA) Date Filed:
(AKT)

Plaintiff:
Jesse Garcia, et al.
vs.

Defendant:
MCU Holdings, LLC

For:

Barshay Sanders, PLLC
100 Garden City Plaza
Suite 500

Garden City, NY 11530

Received by CHOICE PROCESS SERVING on the 16th day of July, 2019 at 9:34 am to be served on MCU
Holdings, Llc c/o Mark R. Fenzel, 3200 Nw 62 Ave, Suite 204, Margate, FL 33063.

|, Ray Wilson, being duly sworn, depose and say that on the 16th day of July, 2019 at 12:34 pm, |:

served an AUTHORIZED entity by delivering a true copy of the Summons; Class action complaint with
exhibits. with the date and hour of service endorsed thereon by me, to: Fernando D as Employee At
Private Mailbox Store at the address of: 3200 Nw 62 Ave, Suite 202, Margate, FL 33063, who stated
they are authorized to accept service for MCU Holdings, Llc, and informed said person of the contents
therein, in compliance with state statutes.

Additional Information pertaining to this Service:
Documents served to Fernando employee at private mailbox location. Stated box 202 was the box
maintained by defendant, not box 204
Case 2:19-cv-03648-JMA-AKT Document6 Filed 07/23/19 Page 2 of 2 PagelD #: 22

AFFIDAVIT OF SERVICE For 2:19-CV-03648 (JMA)(AKT)

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penalty of perjury,
Pursuant to Florida Statute 92.525, | declare that | have read the foregoing document, and that the facts

stated in it are true.

 

Subscribed and Sworn to before me on the 17th day 1292

of July, 2019 by the ey o is personally known
CHOICE PROCESS SERVING

5489 Wiles Rd

#302

Coconut Creek, FL 33073
(954) 905-6535

    

 

See, MARYESTHER LEVINE Our Job Serial Number: CHC-2019002538
F +43 Commission # GG 108027

cf Expires June 1, 2021
“high Exe” Bonded Thru Troy Fain Insurance 800-388-7019 Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c

 
  
  

 

 

 
